Citation Nr: 1213903	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-37 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for residuals of a T -12 compression fracture with deformity and lumbar strain, from September 26, 2003 to November 1, 2008. 

2. Whether a rating reduction from 40 percent to 20 percent for residuals of a T -12 compression fracture with deformity and lumbar strain, effective November 1, 2008 was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to a rating in excess of 20 percent for the service-connected residuals of a T -12 compression fracture with deformity and lumbar strain (hereinafter referred to as either "residuals of a compression fracture," a "back disability" or a "back disorder").  By September 2004 rating decision, the RO increased the service-connected back disability rating from 20 to 40 percent, based upon results of an August 2004 VA examination.  In December 2007, the Veteran moved and his case was transferred to the RO in Indianapolis, Indiana.  Thereafter, in a May 2008 rating decision, the RO proposed to reduce the service-connected back disability from 40 percent to 20 percent.  This matter further comes before the Board from a July 2008 rating decision, in which the RO enacted the proposal and reduced the service-connected back disability from 40 percent to 20 percent, effective November 1, 2008. 

In March 2009, the RO received a notice of disagreement (NOD) from the Veteran appealing the reductions of his disability rating.  In November 2009, the RO issued a statement of the case (SOC).  The Veteran was advised of the SOC and given 60 days from the date on which the SOC was mailed, or the remainder of the "one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later," in which to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  A review of the claims folder, however, fails to show that the Veteran ever submitted a substantive appeal in response to the November 2009 SOC.  The Veteran did, however, testify in March 2010, at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge, regarding his reduction/increased rating back claims.  Although a substantive appeal (VA Form 9) was not received in connection with the reduction/increased rating back claims, it has been held that unlike the NOD, the filing of a substantive appeal is not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 (2003); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  In light of the Board's acceptance of the Veteran's Board hearing testimony in regards to his reduction/increased rating back claims, the Board finds that it may exercise jurisdiction over these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In June 2010, the Board issued a decision and remand; therein, the Board denied entitlement to an increased rating in excess of 40 percent for residuals of a T -12 compression fracture with deformity and lumbar strain, prior to November 1, 2008, and also denied restoration of a 40 percent disability for same, effective from November 1, 2008.  In June 2010, the Board also remanded the claim for entitlement to a rating in excess of 20 percent for the service-connected back disorder, effective from November 1, 2008, and the claim for a TDIU rating for further development.  The Board notes that those two issues have yet to be returned to the Board and will not be considered herein.  

The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating disagreement with the Board's June 2010 decision denying his claims.  By an October 2011 memorandum decision, the Court vacated the Board's June 2010 decision, to the extent it denied an increased disability rating for the service-connected back disability and denied a restoration of a 40 percent disability rating for the service-connected back disability, and remanded for further adjudication consistent with the Court's decision. 


FINDINGS OF FACT

1. Prior to November 1, 2008, the Veteran's service-connected residuals of a T-12 compression fracture with deformity and lumbar strain were manifested by some functional loss due to painful motion, slight-to-moderate limitation of motion, forward flexion equal to or greater than 45 degrees and a combined range of motion of (at worst) 215 degrees, without objective evidence of neurological abnormalities other than a separately service-connected sciatica disability. 

2. There is no evidence that the Veteran experienced in the past, or currently experiences, incapacitating episodes associated with his service-connected back disability for which he has been prescribed bed rest by a physician. 

3. The Veteran's level of disability and his symptomatology, from the service-connected residuals of a T-12 compression fracture with deformity and lumbar strain, are contemplated by his schedular evaluation; he does not present an exceptional disability picture such that the rating schedule is inadequate.

4. By May 2008 rating decision, the RO notified the Veteran of a proposed rating reduction in the evaluation for his service-connected residuals of a T-12 compression fracture with deformity and lumbar strain, from 40 percent to 20 percent.  The July 2008 rating decision, currently on appeal, reduced the evaluation for the Veteran's service-connected back disability, effective November 1, 2008. 

5. The Board finds that the reduction of the Veteran's disability rating, for residuals of a compression fracture, from 40 percent to 20 percent, was made in compliance with applicable due process laws and regulations, and was supported by the evidence as a whole contained in the record at the time of the reduction. 


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 40 percent for residuals of a T-12 compression fracture with deformity and lumbar strain, prior to November 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Codes (DCs) 5285, 5292, 5293 (2003) and 5235, 5237, 5243 (2011). 

2. The criteria for an extraschedular evaluation for the service-connected residuals of a T-12 compression fracture with deformity and lumbar strain, prior to November 1, 2008, have not been met.  38 C.F.R § 3.321(b)(1) (2011). 

3. The July 2008 rating decision reducing the Veteran's disability rating for the service-connected residuals of a T -12 compression fracture with deformity and lumbar strain, from a 40 to a 20 percent disability rating, was in accordance with the law; and the Veteran is not entitled to restoration of a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1-4.14, 4.40-4.46, 4.71, 4.71a, DCs 5285, 5292, 5293 (2003) and 5235, 5237, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and VA bears the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2003, September 2004, and January 2006, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that the RO sent the Veteran a letter in March 2006 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available treatment records for the Veteran.  In addition, the Board notes the Veteran underwent VA examinations in August 2004, November 2004, December 2006, and March 2008 to assess the severity of his service-connected back disability.  The Board notes that each VA examination cited included a review of the claims folder, a history obtained from the Veteran., and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Applicable Laws and Regulations

1. The assignment of disability ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can predictably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where the particular disability for which a veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions are affected, but also the anatomical location and symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Ratings shall be based, as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  

2. The reduction of disability ratings

In addition to the foregoing, the Board observes that the provisions of 38 C.F.R. § 3.105(e) allows for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  In terms of these procedural guidelines, the regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing. If a hearing is not requested or the veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i). 

With regard to restoration claims, VA regulations provide that if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the veteran.  See 38 U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In other words, the reduction of a veteran's disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the appellant's ability to function under the ordinary conditions of life and work.  Brown v. Brown, supra. 

3. Increased rating/reduction of service-connected back disorder

By way of history, the Board notes that by May 1972 rating decision, service connection was granted for a compression fracture of T-12 with lumbar strain, and a 10 percent disability rating was assigned, effective June 23, 1971, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1972-2003).  At that time, a veteran could receive a 60 percent rating for residuals of a vertebra fracture without cord involvement, but with abnormal mobility requiring a neck brace (jury mast) under Diagnostic Code 5285.  Id.  A maximum 100 percent evaluation was warranted for residuals of a vertebra fracture with cord involvement, required long leg braces and being bedridden.  Id.  In other cases, a veteran was to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  Id.  

In 1972, the medical evidence did not suggest that the Veteran's residuals of a compression fracture had any cord involvement, required long leg braces, resulted in a bedridden status or abnormal mobility requiring a neck brace, as would be required for higher ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  As such, the Veteran's disability appears to have been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (diagnostic code pertaining to limitation of motion of the lumbar spine).  Under Diagnostic Code 5292, the schedular criteria contemplated a 10 percent evaluation for slight limitation of motion of the lumbar spine, a 20 percent disability rating for moderate limitation of motion, and a 40 percent disability rating for severe limitation of motion.  See 38 C.F.R. § 4.71a (1972-2003).  Since the Veteran was found to have normal motion of the spine at the time of his May 1972 rating decision, he was assigned a 10 percent rating based upon evidence reflecting a compression deformity at the level of T-12.  Thereafter, in September 1990, the RO increased the disability rating from 10 percent to 20 percent effective January 5, 1992 pursuant to Diagnostic Code 5285 (and implicitly Diagnostic Code 5292), based upon evidence of pain on motion and deformity of T-12 vertebral body. 

In August 2003, the Veteran requested that his service-connected back disorder be reevaluated.  

The Board notes that prior to and during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities were amended twice.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 51454 - 51456 (Aug. 27, 2003) (effective September 26, 2003).  In terms of the present appeal, the Board notes that consideration under the revised schedular criteria cannot be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, for any date prior to September 23, 2002 and September 26, 2003, neither the RO nor the Board could apply the revised rating schedule. 

Turning to VA's rating schedule for back disabilities, the Board observes that effective September 23, 2002, VA revised the criteria for diagnosing intervertebral disc syndrome (IVDS) under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  These revisions indicated that preoperative or postoperative IVDS was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The term "chronic orthopedic and neurologic manifestations" means "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  Id., Note (1).  With regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks.  A 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks.  Lastly, a 60 percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, IVDS was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations was re-worded and moved to Note 1, following the General Rating Formula for Diseases and Injuries of the Spine, and the above-mentioned instruction was rephrased to state that IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes," but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"). 

In addition to modifying Diagnostic Code 5243, the new 2003 regulations, that became effective on September 26, 2003, provided that diseases and injuries of the spine will be evaluated under the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a , Diagnostic Codes 5235 through 5243.  

Under the general formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is contemplated for a spine disability when there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 percent rating is assigned upon a showing of unfavorable ankylosis of the entire spine.  Id.  Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2); see also 38 C.F.R. § 4.71a, Plate V. 

In light of the changes to the schedular criteria, the RO reevaluated the Veteran's back disorder claim to determine if an increased rating was warranted.  Although the Veteran's claim was initially denied in the February 2004 rating decision, on appeal, by September 2004 rating decision, the RO ultimately increased the Veteran's back disorder disability rating from 20 percent to 40 percent, effective September 26, 2003.  In doing so, the RO determined that the Veteran's service-connected back disorder symptomatology was akin to favorable ankylosis of the entire thoracolumbar spine; therefore evaluating his disability under VA's new spine regulations at 38 C.F.R. § 4.71a, Diagnostic Code 5235.  Id.  In response to a September 2004 Statement of the Case (SOC), the Veteran continued his appeal as to the issue of an increased rating in excess of 40 percent for his service-connected back disorder. 

III. Factual Background and Analysis

As set forth in the Introduction section above, the Veteran seeks an increased rating, in excess of 40 percent, for residuals of a T -12 compression fracture with deformity and lumbar strain, prior to November 2008, and the restoration of (at least) a 40 percent disability rating for residuals of a T -12 compression fracture with deformity and lumbar strain, effective from November 2008. 

1. Request for a rating in excess of 40 percent, prior to November 2008

When the evidence in this case is considered under the old schedular criteria of governing evaluations of service-connected spinal disorders applicable prior to September 23, 2003, the Board finds that an increased rating in excess of 40 percent from September 26, 2003 to November 1, 2008 is not warranted. 

In this regard, the Board observes that an increased rating in excess of 40 percent is not available pursuant to either Diagnostic Code 5292 or Diagnostic Code 5295 under the old schedular criteria since the highest rating available pursuant to these codes is 40 percent.  The Board finds that a rating in excess of 40 percent is not warranted pursuant to Diagnostic Code 5285 since the evidence reveals that the Veteran's back disorder was found to result in, at most, moderate limitation of motion prior to November 1, 2008.  As mentioned above, Diagnostic Code 5285 provides a 60 percent rating for residuals of a vertebra fracture without cord involvement but with abnormal mobility requiring a neck brace (jury mast).  See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  A maximum 100 percent evaluation was warranted for residuals of a vertebra fracture with cord involvement, required long leg braces and being bedridden.  Id.  In other cases, a veteran was rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  Id.  

In this case, on the August 2004 VA examination, the Veteran was found to have range of motion of the lumbar spine to 90 degrees forward flexion (with pain starting at 70 degrees) and extension ranging from zero to 25 degrees.  The VA examiner reported that the Veteran experienced excess fatigability against moderate resistance of the lumbar spine and pain in the lumbar spine with right leg straight-leg raising of 15 degrees.  The examiner ultimately diagnosed degenerative disease of the lumbosacral spine and an anterior compression deformity, after compression fracture, in the military.  In doing so, the examiner stated that the Veteran had significant functional impairment that interfered with his ability to work and daily activity.  He also reported that the Veteran had severe pain once a month that required bed rest for 3 to 4 days.  Additionally, private medical records dated in August 2004 showed that the appellant's lumbar spine range of motion was reported as forward flexion to 80 degrees and extension ranging to 20 degrees.  On the VA examination in December 2006, the Veteran's lumbar spine range of motion was reported as forward flexion to 80 degrees and extension ranging to approximately 25 degrees.  The Veteran could bend to the right and left to 25 degrees; and could rotate to the right 25 degrees and to the left 25 degrees.  

Based upon the above-referenced medical evidence, the RO increased the Veteran's service-connected back disability rating from 20 percent to 40 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235.  The assignment of the 40 percent disability rating appears to have been based upon his range of motion measurements, pain associated with his back disability, functional limitations, and the Veteran's reports of incapacitation.  However, if the Veteran's back symptomatology were rated under Diagnostic Code 5292, his limitation of motion would be considered, at most, moderate and the Veteran would be assigned a 20 percent disability rating.  After considering the Veteran's pain in conjunction with functional loss due to pain, his disability rating would be increased, at most, to 30 percent.  DeLuca v. Brown, supra.  When the Veteran's demonstrable deformity of the vertebral body is then considered, an additional 10 percent rating would be added pursuant to Diagnostic Code 5285 - thus resulting in the overall assignment of a 40 percent disability rating.  See 38 C.F.R. § 4.25. 

The Board has also considered whether the Veteran is entitled to an increased rating for his back disability pursuant to Diagnostic Code 5293, as amended effective September 23, 2002, since his increased rating claim was submitted in August 2003, even though the Veteran has only been service-connected for residuals of a T -12 compression fracture with deformity and lumbar strain.  In this regard, the Board observes that medical evidence of record (including VA examination reports dated in August 2004 and March 2008 and a July 2003 VA x-ray of the lumbar spine revealed mild degenerative changes) reveals the Veteran has been diagnosed with degenerative disease of the lumbosacral spine and degenerative disc disease at T11-T12.  Although no medical examiner has specifically stated that his service-connected back disability resulted in his current diagnosis of IVDS, the Board will assume for purposes of this decision that such a relationship exists.   

Therefore, based upon the evidence of record as a whole, the Board finds it most appropriate to consider the Veteran's overall back symptomatology in evaluating this claim, including his diagnosis of IVDS.  See Mittleider v. West, 11 Vet. App. 181 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  However, even assuming the Veteran's IVDS is related to his service-connected back disability, the Board finds that he is not entitled to an increased rating under the criteria for IVDS since the evidence fails to show that he has experienced incapacitating episodes, as those episodes are defined by VA regulations; nor is there any indication that he has been prescribed bed rest. 

While the Veteran reports that he has experienced numerous periods of incapacitation and bed rest as a result of his back disability, including in his March 2010 testimony, and in the March 2008 VA examination report, it is clear that he has done so based upon his own judgment and not as a result of the advice of a physician.  Regardless, even if his periods of bed rest qualified as "incapacitating episodes" for VA purposes, an increased rating for IVDS would still not be warranted in this case since the assignment of a 60 percent rating under Diagnostic Code 5293 requires evidence of incapacitation of at least 6 weeks duration (or pronounced IVDS under the old Code).  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran was not entitled to an increased rating, in excess of 40 percent, based upon the criteria related to IVDS incapacitating episodes prior to November 1, 2008. 

Additionally, when the Veteran's claim is considered pursuant to the alternative criteria section for IVDS (in terms of separately evaluating the appellant's chronic orthopedic and neurologic manifestations), the Board finds that a higher rating is not warranted since his medical examinations reveal that his neurological status was essentially intact prior to November 2008.  In this regard, the Board observes that during the August 2004 VA examination, the Veteran denied experiencing problems with bowel movements, bladder impairment, or numbness. He also denied using assistive devices or taking medication for his back disorder.  Physical examination at that time revealed right leg straight-leg raising of 15 degrees, deep tendon reflexes of 2/6, and some decreased sensitivity of the lumbar spine.  While sciatica was also noted during this examination, the Board observes that by September 2004 rating decision, this symptomatology was assigned a separate disability rating of 10 percent and is not currently on appeal.  As such, it cannot be considered in evaluating the Veteran's back disability rating. 

During the November 2004 VA examination, the Veteran reported no pain, weakness, or fatigue, related to his back, but he did experience some functional loss.  Physical examination at that time revealed normal deep tendon reflexes; and normal pin, vibration and proprioception in the right leg.  Although he reported experiencing paresthesias and dysesthesia throughout the left leg, examination of the left leg revealed that it was "unaffected."  On a VA peripheral nerves examination in April 2005 and a VA examination in December 2006, the Veteran's deep tendon reflexes were normal, and he had normal sensory function.  The April 2005 examiner did indicate, however, that his motor strength showed give-away weakness. 

On the VA examination in November 2006, the examiner indicated it appeared that the appellant suffered severe back and right leg high lumbar radiculopathy.  However, a March 2008 EMG report revealed that no evidence for lumbar radiculopathy/sciatica or thoracic radiculopathy was found at that time.  As such, the Veteran does not have a confirmed diagnosis of radiculopathy related to his service-connected back disorder.  In light of the foregoing evidence, the Board finds that an increased rating in excess of 40 percent, prior to November 1, 2008 based upon separate chronic orthopedic and neurologic manifestations, is not available pursuant to the revised Diagnostic Code 5293. 

In addition to the foregoing, the Board finds that when the evidence of record is considered under the diagnostic codes set forth in the revised rating schedule that became effective on September 23, 2003, an increased rating in excess of 40 percent for the Veteran's service-connected back disability remains unavailable.  In order for him to obtain an increased rating in excess of 40 percent pursuant to Diagnostic Codes 5235 (vertebral fracture), 5237 (lumbosacral strain) or 5243 (IVDS), the evidence must show, in pertinent part, unfavorable ankylosis of the entire spine.  Such is simply not shown by the record.  Based on the Veteran's range-of-motion results set forth in the record, the Board is unable to conclude that the motion of his lumbar spine is limited to the extent that an increased rating pursuant to the above referenced diagnostic codes is warranted.  Moreover, as discussed above, the Board finds that a higher evaluation is also not in order on the basis of evaluating any associated objective neurologic abnormalities under the revised rating criteria, since the abnormalities noted to be associated with the appellant's spine disability (i.e., sciatica) have been separately service-connected.  The Board also finds that the Veteran is not entitled to an increased rating under the alternative rating provisions of Diagnostic Code 5243, for IVDS, since the evidence does not show he experiences incapacitating episodes as defined by VA regulations. 

Lastly, the Board has considered whether a higher disability rating, prior to November 1, 2008, was warranted under either the old rating criteria or the revised rating criteria, on the basis of functional loss due to pain or due to weakness, fatigability, incoordination or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, supra.  In that regard, 38 C.F.R. § 4.40 provides, in pertinent part, that it is "essential that the examination on which ratings is based" adequately portray the "functional loss" accompanying the purportedly disabling condition that is the subject of the claim.  In defining that term, the regulation further states that functional loss may be due to "pain, supported by adequate pathology and evidenced by the visible behavior of the claimant" and that a joint "which becomes painful on use must be regarded as seriously disabled."  Further, 38 C.F.R. § 4.45 states that to determine the factors causing disability of the joints, inquiry must be directed toward, inter alia, "[p]ain on movement."  Thus, pain on use is as important in rating an orthopedic disability as is limitation of motion, since "functional loss caused by either factor should be compensated at the same rate.  Hence, under the regulations, any functional loss due to pain is to be rated at the same level as the functional loss where flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Board acknowledges the Veteran's complaints of chronic back pain and reports as to how his back pain has impacted his life, including in his March 2010 testimony and in various VA treatment records.  The Board accepts that the Veteran is competent to describe, as he has in his statements, hearing testimony and to medical personnel, the symptoms he experiences due to his back disorder.  The Veteran is further competent to report that those symptoms have worsened over the years.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, with respect to his assertions that such symptoms warrant a higher rating for his back disorders, the Board must reiterate  that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155;38 C.F.R. §§ 4.1 , 4.2, 4.10.  Thus, while the Board finds that the Veteran's statements as to his symptoms are competent and credible, where these statements have conflicted with the objective findings on examination, the Board finds that the objective examination findings of the trained health care professionals to be more probative and entitled to greater weight than the Veteran's lay statements.

Thus, the Board finds that an increased rating, in excess of 40 percent, from September 26, 2003 to November 1, 2008, is not warranted based upon pain and functional loss, in light of the fact that such factors were weighed heavily in increasing the Veteran's disability rating from 20 percent to 40 percent in the September 2004 rating decision.  In addition, the Veteran's VA examination reports reveal that prior to November 1, 2008, he continued to maintain motion of his lumbar/thoracolumbar spine even when utilizing the range of motion measurements that take into account his reports of pain.  As such, even when one takes into account the Veteran's pain and functional loss, the Board finds that his back disability did not exhibit additional functional loss that would be akin to having ankylosis of the spine as contemplated under the old and revised rating criteria prior to November 1, 2008.  Therefore, the Board finds that consideration of the assignment of an increased evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45 was not warranted.  See also DeLuca v. Brown, supra. 


2. Rating reduction, from 40 to 20 percent, effective November 2008

As referenced above, the RO proposed to reduce the Veteran's back disability rating from 40 percent to 20 percent in May 2008.  This rating reduction was initiated in a July 2008 rating decision and became effective on November 1, 2008.  Thus, the next issue before the Board is whether the reduction in the Veteran's 40 percent rating for his service-connected back disability was proper and/or is he entitled to restoration of this 40 percent evaluation.  

In terms of the question of whether a rating reduction in this case was proper, the Board observes that the Veteran was notified of the RO's intent to reduce the 40 percent rating for his service-connected back disorder by letter dated May 13, 2008.  In this notice, he was afforded an opportunity to have a predetermination hearing and given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 40 percent evaluation to a 20 percent disability rating was taken pursuant to 38 C.F.R. § 3.105(e) on July 29, 2008.  The Veteran was informed of this decision by letter dated August 1, 2008, and the reduction was made effective beginning November 1, 2008. 

Based on a review of this procedural history, it appears that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights, and he was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that there was no compliance with these provisions.  Therefore, the Board finds that the evidence of record supports a finding that the reduction from 40 percent to a 20 percent disability rating was procedurally proper.  As such, the Board will address the propriety of the reduction (on its merits).  In doing so, the Board observes for the record that the medical evidence in this case shows the Veteran's 40 percent disability rating for his back disorder was in effect for approximately 5 years and 1 month; therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which sets forth certain regulatory requirements which must be complied with before evaluations which have been in effect for five or more years may be reduced, are applicable.  See also 38 C.F.R. § 3.344(c).  As his disability rating was in effect for more than five years, the Board turns to 38 C.F.R. § 3.344. 

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

The Court has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  See 38 C.F.R. § 3.344(b).  The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Brown v. Brown, supra. 

In terms of the medical evidence in this case, a review of the claims folder reveals (as mentioned above) that several VA examinations, including in November 2004, April 2005, November 2006, December 2006, and March 2008, afforded to the Veteran, over the last several years, shed light upon the severity of his service-connected back disorder.  In this regard, the Board observes that at the time of the September 2004 rating decision, when the RO increased the Veteran's disability rating from 20 percent to 40 percent, it appeared to do so on the basis of some limitation of motion, pain, functional loss, and the Veteran's reports of experiencing incapacitating episodes as a result of his service-connected back symptomatology.  Although the RO acknowledged that there was no evidence indicating that the Veteran was prescribed bed rest by a physician, it apparently resolved doubt as to the severity of his symptomatology in his favor.  However, a review of the medical evidence in the claims folder dated from August 2004 until May 2008 (the date when the RO proposed to reduce the Veteran's back rating) reveals that his service-connected back symptomatology "improved" in terms of his range of motion findings and painful motion, to include as shown in the December 2006 VA examination report and VA medical records dated in April 2005, October 2005 and January 2006, which reflect that the Veteran's chronic low back pain was stable and that he "rarely has pain").  While the Veteran continued to report experiencing incapacitating episodes related to his back and his need for bed rest, the evidence reveals that while he received treatment in relationship to his back in the form of medical visits and medication during this time frame, including in VA medical records dated in July 2003, April 2004, June 2004, July 2004, January 2005, April 2005, October 2005, January 2006 and April 2009, none of the medical providers he saw prescribed bed rest.  Lastly, the Board observes that during his March 2008 VA examination, the Veteran could forward flex to 85 degrees; and hyperextend to 25 degrees (20 degrees with pain), reflecting improvement in his spine range of motion when compared to previous examination reports dated in August 2004 and December 2006. 

After considering the March 2008 VA examination results in conjunction with the other evidence of record, in a May 2008 letter, the RO proposed reducing the Veteran's back disorder disability rating from 40 percent to 20 percent, on the basis that the evidence represented sustained improvement.  The Board finds the RO's proposal to reduce the Veteran's disability rating was proper in light of the medical evidence contained in the claims folder that indicated his back symptomatology actually never met the criteria for a 40 percent disability rating under Diagnostic Code 5235 (or any other diagnostic code); and certainly did not meet the diagnostic criteria for such a rating as of May 2008.  Accordingly, the Board finds that a preponderance of the available evidence at the time of the July 2008 rating decision (which implemented the proposed reduction) fully supported the RO's conclusion that a material and sustained "improvement" in the Veteran's back disorder had occurred ,and evidence associated with the claims folder subsequent to the reduction confirms the appropriateness of the reduced rating.  Further, it is clear that VA is prohibited from awarding compensation benefits that are not in accordance with the governing legal criteria.  Thus, the Board concludes that rating reduction from 40 percent to 20 percent, for residuals of a T -12 compression fracture with deformity and lumbar strain, effective November 1, 2008, was proper.  As to whether the Veteran is now entitled to a rating in excess of 20 percent after November 1, 2008, as noted above, this matter was remanded and has yet to be returned to the Board for consideration. 

3. Extraschedular Evaluation

The Board also notes that the Veteran's service-connected back disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not adequately contemplated, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record reflects that the Veteran previously worked as a welder, but apparently took a medical retirement, claiming that he had trouble working due to his back.  He claimed he then trained to do electrical work, but started to have problems with climbing ladders and scaffolding due to his back.  He has repeatedly claimed that his service-connected back disability affects his ability to work.  Here, however, as explained above, the rating criteria for his service-connected back disability, reasonably describe his disability level and symptomatology.  Additionally, higher ratings would have been warranted for the back disorder at issue if more severe symptomatology was documented in the record, but the medical evidence reflects that such findings are not present in this case.  As noted above, the rating schedule contemplates all of the symptomatology of the Veteran's service back disability - including pain and limitation of motion - and his neurologic symptomatology is contemplated in the separately service-connected disability sciatica.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Thus, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case, the criteria for referral for the assignment of an extraschedular disability rating are not met, and the Board declines to remand this matter for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 


ORDER

An increased rating in excess of 40 percent for residuals of a T-12 compression fracture, with deformity and lumbar strain, prior to November 1, 2008 is denied. 

Restoration of a 40 percent disability rating for residuals of a T -12 compression fracture with deformity and lumbar strain, from November 1, 2008, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


